ACCEPTED
                                                                                       03-14-00637-CR
                                                                                               7799195
                                                                            THIRD COURT OF APPEALS

                          KRISTEN JERNIGAN
                                                                                       AUSTIN, TEXAS
                                                                                 11/12/2015 1:12:50 PM
                                                                                     JEFFREY D. KYLE
                         ATTORNEY AT LAW                                                        CLERK

          207 S. AUSTIN AVE., GEORGETOWN, TEXAS 78626
 (512) 904-0123 (AUSTIN AREA) (832) 642-3081 (HOUSTON      AREA)
                                                      FILED IN
                        (512) 931-3650 (FAX)   3rd COURT OF APPEALS
                                                    AUSTIN, TEXAS
                    KRISTEN@TXCRIMAPP.COM      11/12/2015 1:12:50 PM
                                                                  JEFFREY D. KYLE
                                                                       Clerk
CRIMINAL LAW                                          CRIMINAL APPELLATE LAW




November 12, 2015


Hon. Jeffrey Kyle
Clerk of the Court
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

      Re:   Christopher Brian Roberts v. The State of Texas,
            No. 03-14-000637-CR

Dear Mr. Kyle:

      This letter should serve as my notice of intent to argue the above-referenced
case at the time and date set by the Court; namely: December 2, 2015 at 1:30 p.m.
I appreciate the Court setting this case for oral argument and look forward to it.

      Please contact me should you have any questions or require any further
information.

                                            Sincerely,

                                            Kristen Jernigan


cc:   Scott Taliaferro
      Travis County District Attorney’s Office
      P.O. Box 1748, Austin, Texas 78767